                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                                 NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      EXPENSIFY, INC.,
                                                                                         Case No. 19-cv-01892-PJH
                                  8                    Plaintiff,

                                  9              v.                                      ORDER GRANTING MOTION TO
                                                                                         DISMISS WITH PREJUDICE
                                  10     EDDIE WHITE,
                                                                                         Re: Dkt. No. 22
                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Defendants Eddie White’s (“defendant White”) and Matt Koleslar’s (“defendant
                                  14   Koleslar”) (collectively, “defendants”) motion to dismiss plaintiff Expensify, Inc’s
                                  15   (“plaintiff”) complaint for declaratory relief came on for hearing before this court on
                                  16   September 18, 2019. Plaintiff appeared through its counsel, Steven Carlson and Kevin
                                  17   Pasquinelli. Defendants appeared through their counsel, Kevin Tucker. Having read the
                                  18   papers filed by the parties and carefully considered their arguments and the relevant
                                  19   legal authority, and good cause appearing, the court hereby GRANTS defendants’ motion
                                  20   to dismiss with prejudice for the following reasons.
                                  21                                          BACKGROUND
                                  22          On April 8, 2019, plaintiff filed this action for declaratory relief under Title 28 U.S.C.
                                  23   § 2201 against defendants. Dkt. 1 (“Compl.”). In it, plaintiff requests that the court make
                                  24   three legal determinations concerning the compliance of its website and mobile
                                  25   applications with certain requirements under the Americans with Disabilities Act (“ADA”),
                                  26   California Unruh Act (the “Unruh Act”), and Pennsylvania’s Human Relations Act
                                  27   (“PHRA”). Those requests include the following:
                                  28             •    Plaintiff’s website and mobile applications are not places of public
                                  1                  accommodation within the meaning of the ADA and therefore do not violate

                                  2                  the ADA, Compl. ¶ 30;

                                  3              •   Plaintiff’s website and mobile applications are not places of public

                                  4                  accommodation within the meaning of the Unruh Act, plaintiff has not

                                  5                  intentionally discriminated in its website, and therefore, plaintiff does not

                                  6                  violate the Unruh Act, id. ¶ 36; and

                                  7              •   Defendants have not exhausted their administrative remedies against

                                  8                  plaintiff before Pennsylvania’s administrative Human Rights Commission

                                  9                  (the “PHRC”) and therefore any claim under the PHRA in this court is not

                                  10                 ripe, id. ¶ 40.

                                  11          Further detail of the complaint’s relevant allegations, as well as post-filing events,

                                  12   is further detailed below.
Northern District of California
 United States District Court




                                  13          A. The Complaint’s Allegations

                                  14          Plaintiff is a Delaware corporation “with principal places of business in San

                                  15   Francisco, California and Portland, Oregon.” Compl. ¶ 7. Plaintiff alleged personal

                                  16   jurisdiction as to defendant White given his California residency, id. ¶ 4, and defendant

                                  17   Koleslar on grounds that he purposefully conducted activities in California, id. ¶ 5.

                                  18          In its complaint, plaintiff alleges that defendants asserted that plaintiff violates the

                                  19   ADA, the Unruh Act, and the PHRA by failing to accommodate the needs of the visually

                                  20   impaired via its website and mobile applications. Compl. ¶ 2. Citing case law, plaintiff

                                  21   explains how such purported assertions by defendants would not constitute legally

                                  22   cognizable claims in California. Id. ¶¶ 2, 18-25. Plaintiff’s basic positions are threefold:

                                  23          (1) Plaintiff’s website services do not qualify as a place of public accommodation

                                  24             (bringing it within the purview of the ADA’s requirements) because controlling

                                  25             Ninth Circuit authority has ruled that a business operated website qualifies as a

                                  26             place of public accommodation only if the allegedly discriminatory conduct has

                                  27             a nexus to the goods and services offered at a physical location, id. ¶¶ 11, 18;

                                  28          (2) In their prelitigation communications, defendants failed to assert any facts
                                                                                      2
                                  1               showing the intentional discrimination necessary to state a claim under the

                                  2               Unruh Act, id. ¶ 23; and

                                  3           (3) There has been no exhaustion of the administrative remedies necessary to

                                  4               initiate a claim under the PHRA, id. ¶ 24.

                                  5           With respect to its compliance with the ADA, plaintiff expressly acknowledges that

                                  6    “[c]ircuit courts are split on whether websites, and associated mobile applications which

                                  7    access those websites, constitute a place of public accommodation as requirement by

                                  8    the ADA.” Compl. ¶ 18. Later revealed in the parties’ prelitigation communications,

                                  9    various courts in Pennsylvania, New Hampshire, and Massachusetts take a position on

                                  10   this issue contrary to that adopted by the Ninth Circuit.

                                  11          At the heart of the initial jurisdictional inquiry in this matter are those same

                                  12   prelitigation communications. Prior to plaintiff’s initiation of this action, the parties
Northern District of California
 United States District Court




                                  13   exchanged four relevant sets of written communications concerning the subject matter of

                                  14   plaintiff’s requests. Those communications include the following:

                                  15          (1) a February 27, 2019 letter from defense counsel to plaintiff, Compl., Ex. 2;

                                  16          (2) a March 18, 2019 letter from plaintiff’s counsel to defendants, Compl., Ex. 3;

                                  17              Dkt. 22-2, Ex. 3;

                                  18          (3) a March 23, 2019 email from defense counsel to plaintiff, Compl. ¶ 17; Dkt.

                                  19              22-2, Ex. 4; and

                                  20          (4) an early April 2019 email string between counsel, Dkt. 22-2, Ex. 5.

                                  21          A detailed description of key statements made in each of these communications

                                  22   appears in the analysis sections below.

                                  23          B. Relevant Post-Complaint Events

                                  24          On May 15, 2019, about a month after plaintiff filed its complaint, defendants sent

                                  25   plaintiff a letter purportedly confirming that they waived their respective rights to sue

                                  26   plaintiff regarding whether its website/mobile applications violate the ADA, Unruh Act, or

                                  27   PHRA. Dkt. 22-1 ¶ 7; Dkt. 22-2, Ex. 6. On June 19, 2019, defendants both executed a

                                  28   “Release and Waiver of Claims” (the “waiver”) containing a Covenant Not to Sue (the
                                                                                       3
                                  1    “covenant”) detailing substantially the same guarantee as that detailed in their May 15,

                                  2    2019 letter. Dkt. 22-1 ¶ 3; Dkt. 22-2, Ex. 2. The exact language of the waivers is further

                                  3    discussed in the analysis section below.

                                  4           On July 25, 2019, White and Koleslar filed this motion to dismiss. Dkt. 22. Prior to

                                  5    its briefing, on August 21, 2019, the parties entered a stipulation of voluntary dismissal of

                                  6    defendant Koleslar without prejudice. Dkt. 28. Remaining defendant White premises his

                                  7    motion to dismiss on a lack of federal subject matter jurisdiction for want of a justiciable

                                  8    controversy.1

                                  9                                            DISCUSSION

                                  10          A. Legal Standard

                                  11          A federal court may dismiss an action under Federal Rule of Civil Procedure

                                  12   12(b)(1) for lack of federal subject matter jurisdiction. Fed. R. Pro. 12(b)(1). “Article III of
Northern District of California
 United States District Court




                                  13   the United States Constitution limits the jurisdiction of the federal courts to ‘cases’ and

                                  14   ‘controversies,’” Bayer v. Neiman Marcus Group, Inc., 861 F. 3d 853, 861 (9th Cir. 2017)

                                  15   (citation omitted), and the Declaratory Judgment Act applies only in “a case of actual

                                  16   controversy,” 28 U.S.C. § 2201. To determine the existence of a cognizable controversy

                                  17   within the meaning of the Declaratory Judgment Act, courts must determine “whether the

                                  18   facts alleged, under all the circumstances, show that there is a substantial controversy,

                                  19   between the parties having adverse legal interests, of sufficient immediacy and reality to

                                  20   warrant the issuance of a declaratory judgment.” Maryland Cas. Co. v. Pac. Coal & Oil

                                  21   Co., 312 U.S. 270, 272 (1941). In the Ninth Circuit, “if the defendant’s actions cause the

                                  22   plaintiff to have a ‘real and reasonable apprehension that he will be subject to liability,’

                                  23   the plaintiff has presented a justiciable case or controversy.” Spokane Indian Tribe v.

                                  24   United States, 972 F.2d 1090, 1092 (9th Cir. 1992) (citation omitted). Because “[a]

                                  25

                                  26
                                       1
                                         Defendants’ motion originally included a Rule 12(b)(2) challenge for want of personal
                                       jurisdiction over then-defendant Koleslar. That challenge was limited to defendant
                                  27   Koleslar. Given his dismissal from this action, the court need not rule on defendant
                                       Koleslar’s unique challenge to this court’s personal jurisdiction over him. As a result, the
                                  28   only remaining challenge by defendant White is based on Rule 12(b)(1).

                                                                                      4
                                  1    federal court is presumed to lack jurisdiction in a particular case unless the contrary

                                  2    affirmatively appears,” the burden to prove its existence “rests on the party asserting

                                  3    federal subject matter jurisdiction.” Pac. Bell Internet Servs. v. Recording Indus. Ass'n of

                                  4    Am., Inc., 2003 WL 22862662, at *3 (N.D. Cal. Nov. 26, 2003).

                                  5           A federal court loses its authority to rule on the legal questions presented in a

                                  6    declaratory action if events following its commencement render it moot. Arizonans for

                                  7    Official English v. Arizona, 520 U.S. 43, 67 (1997) (“An actual controversy must be extant

                                  8    at all stages of review, not merely at the time the complaint is filed.”). “A case is moot

                                  9    when the issues presented are no longer ‘live’ or the parties lack a legally cognizable

                                  10   interest in the outcome.” City of Erie v. Pap’s A.M., 529 U.S. 277, 287 (2000). To

                                  11   determine whether an action has been rendered moot, courts in the Ninth Circuit examine

                                  12   whether changes in the circumstances existing when the action was filed have forestalled
Northern District of California
 United States District Court




                                  13   any meaningful relief. West v. Secretary of Dept. of Transp., 206 F.3d 920, 925 n.4 (9th

                                  14   Cir. 2000).

                                  15          B. Analysis

                                  16          The court finds that a cognizable controversy existed at the time plaintiff initiated

                                  17   its complaint. However, the court further finds that defendants’ waivers mooted that

                                  18   action and that neither the voluntary cessation nor capable of repetition yet evading

                                  19   review limitation on mootness applies here. The court also finds that plaintiff has not

                                  20   stated a claim for nominal damages that remains actionable and that any attempt by

                                  21   plaintiff to amend its complaint to salvage the justiciability of this action would be futile.

                                  22              1. A Cognizable Controversy Existed When Plaintiff Initiated This Action

                                  23          Plaintiff carried its burden to show that a cognizable controversy existed when it

                                  24   initiated this action. The circumstances surrounding the prelitigation events here support

                                  25   finding a real and reasonable apprehension that defendants would sue it. Those

                                  26   circumstances include defense counsel’s prelitigation communications, reputation, and

                                  27   specialized practice.

                                  28          In their initial February 27, 2019 letter to plaintiffs, defendants include the following
                                                                                       5
                                  1    statements suggesting that they would sue plaintiff for its failure to comply with the ADA,

                                  2    Unruh Act, and PHRA:

                                  3        •   “Our clients contend you have violated several statutes that prohibit disability

                                  4            discrimination, including inter alia, California’s Unruh Civil Rights Act . . . the

                                  5            Pennsylvania Human Relations Act . . . and the Americans with Disabilities Act,”

                                  6            Compl., Ex. 2; Dkt. 22-2, Ex. 1 (emphasis added);

                                  7        •   “Failure to remediate these deficiencies will subject you to suit in Pennsylvania

                                  8            federal court, and potentially, to California’s statutory damages on a class

                                  9            basis,” id. (emphasis added);

                                  10       •   “Our clients also request, on behalf of all similarly situated individuals in the

                                  11           United States, that you adopt a policy that protects against such disability

                                  12           discrimination,” id. (emphasis added).
Northern District of California
 United States District Court




                                  13           These statements, even though subtle, signal to plaintiff key aspects of what

                                  14   potential litigation against it would look like. Additionally, the fact that defendants’ letter

                                  15   includes a 14-day window to respond, id., and carbon copies a Carlson Lynch lawyer

                                  16   “licensed to practice in CA,” id., serves as additional indicia of the typical threats

                                  17   preceding litigation.

                                  18           Additionally, numerous statements in defendants’ March 23, 2019 email2 to

                                  19   plaintiff further support a real and reasonable apprehension by plaintiff that defendants

                                  20   intended to sue it. Those statements include the following:

                                  21       •   “In the last several years, our firm has overcome the ‘public accommodation’

                                  22           argument you raise,” Compl., ¶ 17; Dkt. 22-2, Ex. 4;

                                  23       •   “Attached is a 2018 decision from W.D.Pa., where we will likely file the matter if

                                  24           necessary . . .,” Dkt. 22-2, Ex. 4 (emphasis added);

                                  25       •   “Alternatively, we also file ‘website-only’ cases in the D.Mass and D.N.H.,” id.

                                  26
                                  27   2
                                        Defense counsel labeled its email a Federal Rule of Evidence 408 communication but
                                  28   nonetheless attached it (in its entirety) to defendants’ opening brief. As a result,
                                       defendants have waived any argument that such communication is privileged.
                                                                                       6
                                  1           (emphasis added);

                                  2       •   “In light of the above, we have been retained to contact Expensify about its

                                  3           inaccessible mobile applications and to resolve our clients’ discrimination claims in

                                  4           a confidential settlement agreement, or litigation,” id. (emphasis added);

                                  5       •   “In addition to the costs our clients have incurred to date, they seek compensation

                                  6           for compliance monitoring, to which our firm contends they would be entitled as a

                                  7           prevailing party upon filing suit,” id. (emphasis added);

                                  8       •   “By resolving this matter before litigation, it is our designed goal to eliminate the

                                  9           litigation-related fee award entirely and reduce the monitoring costs significantly,”

                                  10          id.

                                  11          Again, while none of these communications overtly state that defendants would file

                                  12   suit against plaintiff, they either imply or assume the possibility of such suit. Moreover,
Northern District of California
 United States District Court




                                  13   the fact that defense counsel attached numerous judicial decisions as PDFs to this email,

                                  14   id., noted by plaintiff in its opposition brief as prior decisions successfully litigated by

                                  15   defense counsel, confers added credibility to defendants’ suggestions that they would

                                  16   sue plaintiff.

                                  17          Less significant, although still relevant, is defense counsel’s legal practice.

                                  18   Plaintiff alleges that defense counsel’s firm “is a leading filer of ADA claims,” Compl. ¶ 13,

                                  19   and defense counsel’s own prelitigation communications (noted above) support that

                                  20   characterization. The fact that defendants contacted plaintiff through counsel with such a

                                  21   reputation further supports finding that plaintiff acted out of a real and reasonable

                                  22   apprehension of facing suit by defendants.

                                  23          Defendants, however, do identify numerous statements in their prelitigation

                                  24   communications reflecting an intent to cooperate with plaintiff. Such statements include

                                  25   the following:

                                  26      •   “Please let us know within fourteen (14) days of receipt of this letter if you agree to

                                  27          participate in the interactive process outlined above,” Compl., ¶ Ex. 2; Dkt. 22-2,

                                  28          Ex. 1 (emphasis added);
                                                                                       7
                                  1       •   “In light of the above, we have been retained to contact Expensify about its

                                  2           inaccessible mobile applications and to resolve our clients’ discrimination claims

                                  3           in a confidential settlement agreement, or litigation,” Dkt. 22-2, Ex. 4 (emphasis

                                  4           added);

                                  5       •   “By resolving this matter before litigation, it is our designed goal to eliminate the

                                  6           litigation-related fee award entirely and reduce the monitoring costs significantly,”

                                  7           id. (emphasis added);

                                  8       •   “Perhaps we can schedule a time to connect by phone?,” id.;

                                  9       •   “Please let me know by April 11, 2019 whether you believe further pre-litigation

                                  10          discussions are appropriate. Otherwise, our office will conclude these resolution

                                  11          efforts to have been unsuccessful and go from there,” Dkt. 22-2, Ex. 5 (emphasis

                                  12          added); and
Northern District of California
 United States District Court




                                  13      •   Upon learning that Expensify’s counsel was out of the country, defense counsel

                                  14          wrote: “That is awesome. I look forward to catching up with [plaintiff’s

                                  15          counsel] upon his return. Steve, if you’re reading this, I hope you have a great

                                  16          time during your last days in Morocco,” id. (emphasis added).

                                  17          While these statements reflect an apparent intent to resolve defendants’

                                  18   complaints about the accessibility of plaintiff’s website without litigation, the court finds

                                  19   that any such intent is overshadowed by the suggestions of litigation specified above.

                                  20   Relatedly, while defendants might be correct that certain cases they cite as finding a

                                  21   cognizable controversy involve facts not present here, the formation of a “real and

                                  22   reasonable” apprehension is a fact-intensive inquiry and the specific circumstances

                                  23   surrounding the parties’ prelitigation communications here may nonetheless form the

                                  24   basis for plaintiff’s “real and reasonable apprehension” of suit.

                                  25          Defendants’ remaining argument—that finding a cognizable apprehension of

                                  26   litigation by plaintiff would “chill” pre-complaint communications aimed at informal

                                  27   resolution of a dispute—has merit. Regardless, by defendants’ own recognition, that

                                  28   argument is grounded in the “policy” of the Ninth Circuit. While informal resolution may
                                                                                      8
                                  1    be a desired outcome of the law, it does not dictate application of the controlling doctrinal

                                  2    test for determining the existence of a cognizable controversy.

                                  3               2. Events Subsequent to the Complaint’s Filing Mooted this Action

                                  4           There is no contest that defendants’ waivers facially mooted this action. As

                                  5    discussed immediately below, such waivers are materially identical to those that the

                                  6    United States Supreme Court in Already, LLC v. Nike, Inc., 568 U.S. 85 (2013) found in

                                  7    the first instance to “call[] into question the existence of any continuing case or

                                  8    controversy.” Id. at 92. Instead, the key questions here are whether either (1) the

                                  9    voluntary cessation or (2) the capable of repetition yet repeating review doctrines limit

                                  10   such mootness finding. They do not.

                                  11                 i. Defendants’ Waivers Satisfy the Voluntary Cessation Test

                                  12          A defendant’s voluntary cessation of the conduct challenged in an existing action
Northern District of California
 United States District Court




                                  13   moots a case only if such cessation is “absolutely clear that the allegedly wrongful

                                  14   behavior could not reasonably be expected to recur.” Adarand Constructors, Inc. v.

                                  15   Slater, 528 U.S. 216, 221 (2000) (emphasis in the original). The Court in Already, LLC v.

                                  16   Nike, Inc. recognized that a defendant’s voluntary, unconditional, and irrevocable

                                  17   covenant not to sue in connection with certain subject matter challenged by plaintiff in a

                                  18   declaratory judgment action is sufficiently broad to ensure that defendant’s challenged

                                  19   conduct could not reasonably be expected to recur. 568 U.S. 85, 92-95. The party

                                  20   challenging the ongoing justiciability of an existing action bears the “heavy burden” of

                                  21   proving that the challenged conduct cannot reasonably be expected to recur. Adarand

                                  22   Constructors, Inc., 528 U.S. at 222.

                                  23          Here, defendants have met their burden of showing that their challenged conduct

                                  24   cannot reasonably be expected to recur. Defendants are correct that the Court in

                                  25   Already, LLC v. Nike, Inc. considered a materially similar covenant not to sue as provided

                                  26   in this case. 568 U.S. 85, 93. Compared side-by-side, each covenant provides as

                                  27   follows:

                                  28
                                                                                     9
                                  1     Covenant Not to Sue in Already LLC                Covenant Not to Sue in this Action
                                  2     “[Nike] unconditionally and                       “White unconditionally and irrevocably
                                  3     irrevocably covenants to refrain from             covenants to refrain from making any
                                  4     making any claim(s) or demand(s) ...              claim(s) or demand(s) against
                                  5     against Already or any of its ... related         Expensify, or any of its related business
                                  6     business entities ... [including] distributors    entities, including distributors and
                                  7     ... and employees of such entities                employees of such entities on account
                                  8     and all customers ... on account of               of any possible cause of action based
                                  9     any possible cause of action based on             on or involving the accessibility of
                                  10    or involving trademark infringement,              Expensify’s past, present, or future
                                  11    unfair competition, or dilution, under            websites and mobile applications,
                                  12    state or federal law ... relating to the          including but not limited to all claims
Northern District of California
 United States District Court




                                  13    NIKE Mark based on the appearance                 arising from or relating to Title III of the
                                  14    of any of Already's current and/or                ADA, California, Unruh Civil Rights Act,
                                  15    previous footwear product designs,                the Pennsylvania Human Relations Act,
                                  16    and any colorable imitations thereof,             and any other federal, state, or local law,
                                  17    regardless of whether that footwear is            statute or ordinance, rule or principle of
                                  18    produced ... or otherwise used in                 common law or doctrine in law or equity,
                                  19    commerce before or after the Effective            known or unknown, suspected or
                                  20    Date of this Covenant.”                           unsuspected, foreseen or unforeseen,
                                  21    Already, LLC v. Nike, Inc., 568 U.S. 85,          real or imaginary, actual or potential,
                                  22    93 (2013) (emphasis added).                       before or after the Effective Date of
                                  23                                                      this Covenant.”
                                  24                                                      Dkt. 22-2, Ex. 2 (emphasis added).
                                  25          As defendants also point out, the Court held that such covenant overcame the
                                  26   voluntary cessation limitation on the mootness doctrine. Id. at 728. The Court reasoned
                                  27   that plaintiff’s “only legally cognizable injury—the fact that Nike took steps to enforce its
                                  28   trademark—is now gone and, given the breadth of the covenant, cannot reasonably
                                                                                         10
                                  1    be expected to recur. There being no other basis on which to find a live controversy,

                                  2    the case is clearly moot.” Id. at 732 (emphasis added).

                                  3           Here, there is no cognizable distinction between the covenants provided by

                                  4    defendants to plaintiff and those considered in Already, LLC. The conduct challenged by

                                  5    the plaintiff in Already, LLC was Nike’s attempt to “press[] an invalid trademark to halt

                                  6    [Already’s] legitimate business activity.” Id. at 91-92. The conduct challenged by plaintiff

                                  7    is the threat of a lawsuit for purported ADA-related violations in connection with its

                                  8    website. Because the breadth of the covenants provided in the waivers “suffices to meet

                                  9    the burden imposed by the voluntary cessation test,” id. at 728, the justiciability of

                                  10   plaintiff’s mooted action against defendants is not saved by this limitation.3

                                  11                 ii. Plaintiff Does Not Present a Cognizable Theory that Defendants’

                                  12                    Conduct Is Capable of Repetition Yet Evading Review
Northern District of California
 United States District Court




                                  13          Courts also recognize a limitation on the mootness doctrine when conduct

                                  14   underlying a declaratory judgment action is “capable of repetition while evading review.”

                                  15   Alvarez v. Smith, 558 U.S. 87, 93 (2009). This limitation applies only in “exceptional

                                  16   situations, and generally only where the plaintiff can make a reasonable showing that he

                                  17   will again be subjected to the alleged illegality.” Alvarez, 558 U.S. 87, 93. The Ninth

                                  18   Circuit has ruled that “the ‘capable of repetition, yet evading review’ exception to

                                  19   mootness applies only when (1) the challenged action is too short in duration to be fully

                                  20   litigated before cessation or expiration, and (2) there is a reasonable expectation that the

                                  21   same complaining party will be subjected to the same action again.” Bernhardt v. Cty. of

                                  22   Los Angeles, 279 F.3d 862, 871–72 (9th Cir. 2002).

                                  23          Here, plaintiff does not argue that the conduct of defendants White or defendant

                                  24   Koleslar is capable of repetition yet evading review. Instead, plaintiff argues that the

                                  25

                                  26   3
                                         Plaintiff’s remaining argument on the applicability of this limitation—that defendants’
                                  27   waivers do not prevent non-party defense counsel from initiating additional lawsuits
                                       against plaintiff on behalf of other future potential litigants—is substantially similar to
                                  28   its theory that the challenged conduct is capable of repetition yet evading review. As a
                                       result, the court addresses the merits of that argument immediately below.
                                                                                    11
                                  1    likelihood that defense counsel will represent other third-party plaintiffs in future website

                                  2    disability access related litigation triggers preserves the justiciability of its action.

                                  3           Plaintiff failed to identify any authority expressly considering its theory that

                                  4    potential future representation of third-parties by counsel may trigger the capable of

                                  5    repetition yet evading review limitation. The closest authorities identified, proffered by

                                  6    defendants, simply presume that the challenged conduct capable of repetition would be

                                  7    repeated by the defendant to the existing action, see Hewitt v. Helms, 482 U.S. 755, 761

                                  8    (1987) (“In all civil litigation, the judicial decree is not the end but the means. At the end of

                                  9    the rainbow lies not a judgment, but some action (or cessation of action) by the

                                  10   defendant that the judgment produces—the payment of damages, or some specific

                                  11   performance, or the termination of some conduct. Redress is sought through the court,

                                  12   but from the defendant. This is no less true of a declaratory judgment suit than of any
Northern District of California
 United States District Court




                                  13   other action. The real value of the judicial pronouncement—what makes it a proper

                                  14   judicial resolution of a “case or controversy” rather than an advisory opinion—is in the

                                  15   settling of some dispute which affects the behavior of the defendant towards the

                                  16   plaintiff.”) (emphasis added), or must implicate the interests of the parties, see Seven

                                  17   Words LLC v. Network Sols., 260 F.3d 1089, 1098–99 (9th Cir. 2001) (“A case or

                                  18   controversy exists justifying declaratory relief only when ‘the challenged ... activity ... is

                                  19   not contingent, has not evaporated or disappeared, and, by its continuing and brooding

                                  20   presence, casts what may well be a substantial adverse effect on the interests of the . .

                                  21   . parties.’”) (emphasis added). Absent authority acknowledging that this limitation

                                  22   extends to potentially unreviewable conduct by unascertainable persons not a party to

                                  23   the litigation, the court refuses to adopt plaintiff’s theory of the capable of repetition yet

                                  24   evading review doctrine.

                                  25          In any event, plaintiff’s theory, if accepted, would run the risk of running afoul of

                                  26   other jurisdictional requirements. Absent joinder of the future potential litigants that

                                  27   plaintiff purports will evade review, plaintiff cannot satisfy the Article III standing

                                  28   requirement that the challenged injury be both “imminent, not conjectural or hypothetical”
                                                                                       12
                                  1    as well as “fairly traceable to the challenged action of the defendant.” Friends of the

                                  2    Earth, Inc. v. Laidlaw Envtl. Servs., Inc., 528 U.S. 167, 180–81 (2000). Additionally,

                                  3    because defendant White is the only defendant remaining party to this action and

                                  4    plaintiff’s claims as to him were mooted by his waiver, ruling on the action pursuant to

                                  5    plaintiff’s theory would also qualify as an advisory opinion on some speculative future

                                  6    third-party conduct not yet giving rise to the real and reasonable apprehension necessary

                                  7    to find a cognizable case or controversy. These additional potential jurisdictional defects

                                  8    provide an independent basis to reject plaintiff’s theory.

                                  9           Lastly, as just described with respect to the conduct of potential future third-party

                                  10   litigants, defense counsel is not a party to this litigation. Whatever it may do with third-

                                  11   party litigants in the future is of no moment to what this court does with the litigants in this

                                  12   action now. As a result, the court refuses to extend the capable of repetition yet evading
Northern District of California
 United States District Court




                                  13   review limitation here on the ground that defense counsel may instigate future litigation

                                  14   elsewhere.

                                  15             3. Prudential Factors Separately Cut Against Deciding Plaintiff’s Claims

                                  16          Distinct from the case and controversy requirement, a district court must also be

                                  17   satisfied that deciding an action for declaratory judgment is prudentially appropriate.

                                  18   Gov’t Employees Ins. Co. v. Dizol, 133 F.3d 1220, 1222-23 (9th Cir. 1998) (“The

                                  19   Declaratory Judgment Act embraces both constitutional and prudential concerns. . . . If

                                  20   the suit passes constitutional and statutory muster, the district court must also be

                                  21   satisfied that entertaining the action is appropriate.”). Among others, such factors include

                                  22   whether exercising jurisdiction would result in needlessly determining state law issues,

                                  23   encouraging forum shopping, clarifying the legal relations at issue, or promoting

                                  24   procedural fencing. Id. at 1225.

                                  25          Here, even if plaintiff’s action were constitutionally justiciable, the court is still not

                                  26   satisfied that the various factors outlined in Dizol support exercising its authority to decide

                                  27   plaintiff’s claims. As a result, on this independent ground, too, dismissal of plaintiff’s

                                  28   claims is appropriate.
                                                                                       13
                                  1               4. Plaintiff’s Nominal Damages Claim Does Not Preserve This Action

                                  2           While “a live claim for nominal damages will prevent dismissal for mootness,”

                                  3    Bayer v. Neiman Marcus Grp., Inc., 861 F.3d 853, 869 (9th Cir. 2017), such a prayer

                                  4    arising out of a now-mooted claim requires “close inspection” as to its validity, Arizonans

                                  5    for Official English, 520 U.S. 43, 71. In Bayer, the Ninth Circuit considered a claim for a

                                  6    declaratory judgment premised upon an alleged requirement by an employer that its

                                  7    employees consent to an arbitration agreement as a condition of employment. Id. at 860.

                                  8    Plaintiff claimed that such requirement violated Title 28 U.S.C. § 12203(b) because it

                                  9    effectively required him to choose between his job and the exercise of his civil rights

                                  10   under the ADA. Id. at 867. Because plaintiff was no longer employed by the employer,

                                  11   the court concluded that such declaratory judgment claim was moot. Id. at 868.

                                  12          The court then considered whether plaintiff’s claim for nominal damages—which
Northern District of California
 United States District Court




                                  13   arose out of the same set of facts supporting plaintiff’s mooted claim for declaratory

                                  14   judgment—remained actionable as an equitable remedy. Id. at 868-69. The court

                                  15   determined that it was. Id. at 875. To reach that determination, the court reasoned that

                                  16   “a violation of a statute intended to safeguard civil rights” gives rise to a certain “dignitary

                                  17   interest” that makes nominal damages “particularly well suited to securing complete

                                  18   justice” in that case. Id. at 874. The court in Bayer explained that “[i]n the context of a

                                  19   claim brought under a federal statute intended to combat discrimination, the phrase

                                  20   ‘complete justice’ has a clear meaning: the district court has not merely the power but the

                                  21   duty to render a decree which will so far as possible eliminate the discriminatory effects

                                  22   of the past as well as bar like discrimination in the future.’” Id. at 873 (citations omitted)

                                  23   (footnote omitted).

                                  24          Here, plaintiff has failed to identify any special interest justifying an award of

                                  25   nominal damages. Instead, plaintiff merely argues that defendants’ suggestions that its

                                  26   website is in violation of applicable law qualifies as an affront to its “dignitary interest.” A

                                  27   play on words, such an affront (even if true) does not qualify as a violation of plaintiff’s

                                  28   civil rights. As a result, an award for nominal damages here would not advance the sort
                                                                                      14
                                  1    of “complete justice” relied upon by the Bayer court to issue such relief. Because plaintiff

                                  2    also failed to identify any authority recognizing the propriety of a nominal damages award

                                  3    in a situation such as this outside the civil rights context, plaintiff’s claim for nominal

                                  4    damages does not preserve the justiciability of its action.

                                  5               5. Plaintiff’s Requests to Amend Its Complaint Are Futile

                                  6           Attempting to salvage the justiciability of its action, plaintiff requests leave to

                                  7    amend its complaint on three distinct grounds. Because none of these grounds would

                                  8    revive plaintiff’s action, its requests to amend are denied as futile.

                                  9                   i. Allegations of a Reasonable Apprehension of a Class Action Suit
                                  10          In its opposition briefing, plaintiff requests leave to amend its complaint to

                                  11   specifically allege reasonable apprehension of a class action suit. At oral argument,

                                  12   plaintiff failed to identify any ascertainable class or basis beyond a single reference to a
Northern District of California
 United States District Court




                                  13   class action in the parties’ prelitigation communications to justify such an amendment.

                                  14   Given such failures, the court finds that plaintiff’s request to amend its complaint on this

                                  15   ground is futile and therefore DENIED.

                                  16                 ii. Nominal Damages on the Theory of Defense Counsel’s Purported

                                  17                     Accusations of Unlawful Conduct

                                  18          In its briefing, plaintiff also requests leave to amend its prayer for relief to specify a

                                  19   claim for nominal damages premised upon defense counsel’s wrongfully accusing plaintiff

                                  20   of violating the statutory rights of blind individuals. Because plaintiff has failed to identify

                                  21   any legal basis that would support an award for nominal damages in a case such as this

                                  22   (where the alleged underlying injury is not a violation of its civil rights), plaintiff’s request

                                  23   to amend its complaint on this ground is futile and therefore DENIED.

                                  24                 iii. Negligent Misrepresentation concerning Defendant White’s Use of

                                  25                     Plaintiff’s Website

                                  26          At oral argument, plaintiff raised the possibility of amending its complaint to allege

                                  27   a negligent misrepresentation or fraud claim against defendant White on the basis that he

                                  28   never actually used plaintiff’s website. When asked by the court at oral argument,
                                                                                       15
                                  1    plaintiff failed to identify any misrepresentation in a verified pleading by defendant White.

                                  2    Instead, plaintiff pointed only to statements by defense counsel in their prelitigation

                                  3    communications and reply brief. The court refuses to find that defendant White should be

                                  4    held liable for any misrepresentations by defense counsel (much less attorney argument)

                                  5    about his actual use of plaintiff’s website.4 As a result, plaintiff’s request to amend its

                                  6    complaint on this ground is futile and therefore DENIED.

                                  7                                           CONCLUSION

                                  8           For the foregoing reasons, the court GRANTS defendants’ motion to dismiss with

                                  9    prejudice.

                                  10          IT IS SO ORDERED.

                                  11   Dated: October 18, 2019

                                  12                                                 /s/ Phyllis J. Hamilton
Northern District of California
 United States District Court




                                                                                     PHYLLIS J. HAMILTON
                                  13                                                 United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                       4
                                  28    The court cautions that a misrepresentation in a verified pleading could compel a
                                       different result.
                                                                                  16
